DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq.
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
The following claims are provisionally rejected on the ground of nonstatutory double  patenting as being unpatentable over the corresponding claims of copending Application No. 16/735,013 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claim language of the reference application either anticipates, or is obvious over the claims of the examined application. Note below examined claim anticipated or obvious over a reference claim:
Claim 1 is anticipated or obvious over << Claim 1 of the reference application;

    PNG
    media_image1.png
    544
    496
    media_image1.png
    Greyscale

Comparative analysis of claim 1 of the instant application against claim 1 of the Reference Claim
Crossed-out language is what is in the instant’s claims, but not in the reference claim. Underlined language is language in the reference’s claim that is not in the instant’s claim.
Similar considerations apply to the other examined claims (On the left, below) in relationship to the other reference claims (On the right, below)
Claim 11>> Claim 34
Claim 15 >> Claim 15.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-8 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable by US Patent 6070888 issued to Wang (Here forth “Wang”) in view of US Publication 20150021132 issued to Sijmons (Here forth “Sijmons”) .
Regarding claim 1, Wang disclose: A suitcase (Fig 1, suitcase 6) comprising: [Not taught: a suitcase with expressly two shells] and an extendable trolley handle assembly (Fig 3, the trolley handle assembly includes elements 2, 11, 12, 13, 14, 15, and 20), the trolley handle assembly including: a pair of extrusion assemblies (Fig 3, There are two of each of the major extrusions 12 and 13, and miner extrusion 14), wherein each extrusion assembly includes a major extrusion (Fig 3, major extrusions 12 and 13) and a minor extrusion (Fig 3, minor extrusion 14), wherein the minor extrusion is nested within a central opening of the major extrusion (Fig 3, the minor extrusion 14 nests inside major extrusion 13), and slidably engaged with the major extrusion (Column 2, lines 51-53); a grip portion (Fig 3, grip 15) connected to the minor extrusion of each of the pair of extrusion assemblies (Fig 3, the grip 15 is attached to the pair of minor extrusions 14), wherein the extrusion assembly is at least partially secured to the base by a plurality of mounting clips (Fig A) (Fig A and 3, the clips are mounted on the outward surface of the bottom portion of the base).

    PNG
    media_image2.png
    550
    676
    media_image2.png
    Greyscale

Fig A- Examiner Annotated Fig 6 of Wang
But Wang does not expressly disclose two shell structures. Sijmons teaches: a base, the base (Fig B) including: a first shell structure (Fig B) having a first side (Fig B) and a second side (Fig B) opposite the first side (Fig B), wherein the first shell structure (Fig B) has a first end (Fig B) and a second end (Fig B) and wherein the first shell structure (Fig B) has a first outward facing surface (Fig B) and a second outward facing surface (Fig B), wherein the second outward facing surface (Fig B)  is offset a first fixed distance from the first outward facing (Fig B); a bottom portion (Fig B) connected to a first end (Fig B) of the first shell structure (Fig B); a first interior void (Paragraph 42 lines 3-4, first interior void is area in first shell) defined by the first shell structure (Fig B) and the bottom portion (Fig B); a lid (Fig B)  rotatably connected to the base (Paragraph 42 line 5-6, the hinge allows for a rotable connection), the lid including: a second shell structure (Fig B) having a third side (Fig B)  and a fourth side (Fig B) opposite the third side (Fig B), the second shell structure having a third end (Fig B) and a fourth end (Fig B); wherein the second shell structure has a third outward facing surface (Fig B)  and a fourth outward facing surface (Fig B), wherein the fourth outward facing surface is offset a second fixed distance from the third outward facing surface (Fig B); a top portion (Fig B) connected to a third end of the second shell structure (Fig B);

    PNG
    media_image3.png
    772
    1184
    media_image3.png
    Greyscale

Fig B- Examiner Annotated Fig 1 of Sijmons
It would have been obvious to a person having ordinary skill in the art having the teachings of Wang as modified and Sijmons before them, when the application was filed, to have the modified the suitcase of Wang to include two shell structures, as taught by Sijmons, to advantageously allow the user to store items within the suitcase and open and close to access items.
Regarding claim 2, Wang further discloses wherein the plurality of mounting clips (Fig A) are secured within a recess (Fig A) along the bottom portion of the base (Fig 3). 
Regarding claim 3, Wang further discloses: wherein the plurality of mounting clips are evenly spaced apart (Fig 11 shows two rows of mounting clips where the clips are spaced evenly the same distance apart on the first row as in the second row) within the recess (detailed description of mounting clips located in recess above).
Regarding claim 4, Wang, as modified discloses: wherein each mounting clip is secured within a pocket (Fig A, the pocket is when the clip attaches) located within the recess (see detailed description above; the mounting clips are located in recess).
Regarding claim 5, Wang discloses: wherein each mounting clip (Fig A) of the plurality of mounting clips (Fig A) include a central body (Fig A) with a top end (Fig A), a bottom end (Fig A), a front side (Fig A), a rear side (Fig A), and an outer spring arm (Fig 5-6, the central bodies and bottom ends behave as a spring arms).
Regarding claim 6, Wang as modified discloses: wherein the major extrusion (Fig 9, major extrusion 12 and 13) includes a plurality of receivers (Fig A, receivers receive the major extrusion as they are attached to the major extrusions via elements 2 and 20, and have a pocket for mounting clip to engage to), and wherein the outer spring arm (Fig A) of one of the plurality of mounting clips (Fig A shows two mounting clips which defines a plurality of clips) engages a first receiver of the plurality (Fig A, 5-6, the receivers secure the mounting clips which secure the major extrusion to the base).
Regarding claim 7, Wang as modified discloses: wherein a number of receivers is equal to a number of outer spring arms on each mounting clip (Fig A, the number of receivers is equal to a number of the spring arms that consist of the central bodies and bottom ends).
Regarding claim 8, Wang as modified discloses: wherein a bottom cap (Fig 1, bottom cap 112) is attached to the recess (detailed description above, the whole telescopic handle assembly is located within the recess) and contacts the major extrusion to prevent the major extrusion (Fig 1, cap 112 acts as a cap that prevents the major extrusion 12 from interfering with wheels 111) from moving in a direction toward a plane created by axes of a plurality of wheels (Fig 1, as the cap prevents the extrusion from interfering from wheels, it will not move in a direction toward a plane created by axis 11 of a plurality of wheels).
Regarding claim 15,  Wang discloses: A suitcase (Fig 1, suitcase 6) comprising: [Not taught: a suitcase with expressly two shells] and an extendable trolley handle assembly (Fig 3, the trolley handle assembly includes elements 2, 11, 12, 13, 14, 15, and 20), the trolley handle assembly including: a pair of extrusion assemblies (Fig 3, There are two of each of the major extrusions 12 and 13, and miner extrusion 14), wherein each extrusion assembly includes a major extrusion (Fig 3, major extrusions 12 and 13) and a minor extrusion (Fig 3, minor extrusion 14), wherein the minor extrusion is nested within a central opening of the major extrusion (Fig 3, the minor extrusion 14 nests inside major extrusion 13), and slidably engaged with the major extrusion (Column 2, lines 51-53); a grip portion extending between the pair of extrusion assemblies connecting the pair of extrusion assemblies (Fig 3, the grip 15 is attached to the pair of minor extrusions 14), wherein a first extrusion assembly of the pair of extrusion assemblies is at least partially secured to the base by a first plurality of mounting clips (Fig A) that are mounted to the base and a second extrusion (Fig A and 3, the clips are mounted on the outward surface of the bottom portion of the base); and wherein each mounting clip of the first plurality of mounting clips (Fig A) and the second plurality of mounting clips (Fig 3) includes a central body (Fig A)with a top end (Fig A), a bottom end (Fig A), a front side (Fig A), a rear side (Fig A), and a spring arm (Fig 5-6, the central bodies and bottom ends behave as a spring arms).
But Wang does not expressly disclose two shell structures. Sijmons teaches: a base, the base (Fig B)  including: a first shell structure (Fig B) having a first side (Fig B) and a second side (Fig B)  opposite the first side (Fig B), wherein the first shell structure (Fig B) has a first end (Fig B) and a second end (Fig B) and wherein the first shell structure (Fig B) has a first outward facing surface (Fig B) and a second outward facing surface (Fig B); a bottom portion (Fig B) connected to a first end (Fig B) of the first shell structure (Fig B); a first interior void (Fig B) defined by the first shell structure (Fig B) and the bottom portion (Fig B); a lid (Fig B) rotatably connected to the base (Paragraph 42 line 5-6, the hinge allows for a rotable connection), the lid including: a second shell structure (Fig B)having a third side (Fig B) and a fourth side (Fig B) opposite the third side (Fig B), the second shell structure (Fig B) having a third end (Fig B) and a fourth end (Fig B); a top portion (Fig B) connected to a third end of the second shell structure (Fig B);
It would have been obvious to a person having ordinary skill in the art having the teachings of Wang as modified and Sijmons before them, when the application was filed, to have the modified the suitcase of Wang to include two shell structures, as taught by Sijmons, to advantageously allow the user to store items within the suitcase and open and close to access items.
Regarding claim 16, Wang discloses: wherein each pair of extrusion assemblies (Fig 11, each extrusion level has two extrusions) further includes a tertiary extrusion (Fig 4, there are 3 extrusion levels so a tertiary extrusion exists) that is nested within a central opening of the minor extrusion, and slidably engaged with the minor extrusion (Column 2, lines 51-53; Fig 4, each of the extrusion levels fit within the central opening of each larger extrusion level).
Regarding claim 17, Wang discloses: wherein the first plurality of mounting clips are attached to the base (Fig A and 3, the clips are mounted on the outward surface of the bottom portion of the base) within a first recess (Fig A) that extends along an outward facing surface of the bottom portion (Fig A) and the second plurality of mounting clips (Fig A) are attached to the base (Fig A) within a second recess (Fig A) that extends along the outward facing surface of the bottom portion (Fig A).
Regarding claim 18, Wang further discloses wherein the first recess (Fig A) is substantially parallel to the second recess (Fig A).
Regarding claim 19, Wang as modified discloses: wherein a first bottom cap (Fig 1, bottom cap 112) is positioned in the first recess (detailed description above, the whole telescopic handle assembly is located within the recess) and contacts the major extrusion of the first extrusion assembly to prevent the major extrusion from moving within the first recess in a direction toward a plane created by axes of a plurality of wheels (Fig 1, cap 112 acts as a cap that prevents the major extrusion 12 from interfering with wheels 111; as the cap prevents the extrusion from interfering from wheels, it will not move in a direction toward a plane created by axis 11 of a plurality of wheels), and wherein the first bottom cap includes an opening in a bottom (Column 2 lines 49-50; the sleeve has an opening on bottom end as extrusion can be inserted from either end).

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable by Wang, Sijmons, and Pereira in view of US Patent 6338586 issued to Kuo (here forth “Kuo”).
Regarding claim 9, Wang discloses: wherein the trolley handle assembly (Fig 3, the trolley handle assembly includes elements 2, 11, 12, 13, 14, 15, and 20). But Wang does not expressly disclose a bushing. Kuo teaches: further comprises a major bushing (Fig 1, bushing 21) positioned between the major extrusion (Fig 1, major extrusion 2) and the minor extrusion (Fig 1, minor extrusion 1), wherein the major bushing includes an upper lip that contacts an end surface of the major extrusion and a central opening that receives the minor extrusion, and wherein the upper lip has a plurality of inward facing grooves (Fig 1 shows a busing 21 that includes a lip on the bottom portion that contacts the major extrusion 2 and has an opening through which minor extrusion 1 fits).
It would have been obvious to a person having ordinary skill in the art having the teachings of Wang as modified and Kuo before them, when the application was filed, to have the modified the suitcase of Wang to include a bushing between the major and minor extrusion, as taught by Kuo, to advantageously attach the major and minor extrusions which are different perimeters, allowing a smoother transition between the major or minor extrusions.
Regarding claim 20, Wang discloses: wherein the first extrusion assembly (Fig 3, the trolley handle assembly includes elements 2, 11, 12, 13, 14, 15, and 20) But Wang does not expressly disclose a bushing. Kuo teaches: further includes a major bushing (Fig 1, bushing 21) positioned between the major extrusion (Fig 1, major extrusion 2) and the minor extrusion (Fig 1, minor extrusion 1), wherein the major bushing includes an upper lip that contacts an end surface of the major extrusion and a central opening that receives the minor extrusion, and wherein the upper lip has a plurality of inward facing grooves (Fig 1 shows a busing 21 that includes a lip on the bottom portion that contacts the major extrusion 2 and has an opening through which minor extrusion 1 fits)
It would have been obvious to a person having ordinary skill in the art having the teachings of Wang as modified and Kuo before them, when the application was filed, to have the modified the suitcase of Wang to include a bushing between the major and minor extrusion, as taught by Kuo, to advantageously attach the major and minor extrusions which are different perimeters, allowing a smoother transition between the major or minor extrusions.

Claim 10-11 and 13-14 is rejected under 35 U.S.C. 103 as being unpatentable by Wang and Sijmons in view of US Patent 6619448 issued to Wang (Here forth “Wang K”).
Regarding claim 10, Wang discloses: A suitcase (Fig 1, suitcase 6)  comprising: [Not taught: a suitcase with expressly two shells] and an extendable trolley handle assembly (Fig 3, the trolley handle assembly includes elements 2, 11, 12, 13, 14, 15, and 20), the trolley handle assembly including: a pair of extrusion assemblies, wherein each extrusion assembly includes a major extrusion and a minor extrusion (Fig 3, There are two of each of the major extrusions 12 and 13, and miner extrusion 14), wherein the minor extrusion (Fig 3, miner extrusion 14)is nested within a central opening of the major extrusion (Fig 3, the minor extrusion 14 nests inside major extrusion 13), and slidably engaged with the major extrusion (Column 2, lines 51-53); a grip portion (Fig 3, grip 15) connected to the minor extrusion of each of the pair of extrusion assemblies (Fig 3, the grip 15 is attached to the pair of minor extrusions 14), wherein the grip portion (Fig 3, grip 15) includes [Not taught: a release button] for the trolley handle assembly (Fig 3, the trolley handle assembly includes elements 2, 11, 12, 13, 14, 15, and 20), wherein the grip portion includes release button (Fig 3, the release button is located on grip portion) [Not taught: a rack, pinion gear within grip portion allowing handle assembly to extend or contract
But Wang does not expressly disclose two shell structures. Sijmons teaches: a base (Fig B), the base including a first shell structure (Fig B) having a first side (Fig B) and a second side (Fig B) opposite the first side (Fig B), wherein the first shell structure (Fig B) has a first end (Fig B) and a second end (Fig B) and a bottom portion (Fig B) connected to a first end (Fig B) of the first shell structure (Fig B); a first interior void (Paragraph 42 lines 3-4, first interior void is area in first shell) defined by the first shell structure (Fig B) and the bottom portion (Fig B); a lid rotatably connected to the base (Fig B), the lid including: a second shell structure (Fig B) having a third side (Fig B) and a fourth side opposite the third side (Fig B), the second shell structure (Fig B) having a third end (Fig B) and a fourth end (Fig B); a top portion (Fig B) connected to a third end (Fig B) of the second shell structure(Fig B);
It would have been obvious to a person having ordinary skill in the art having the teachings of Wang as modified and Sijmons before them, when the application was filed, to have the modified the suitcase of Wang to include two shell structures, as taught by Sijmons, to advantageously allow the user to store items within the suitcase and open and close to access items.
Wang as modified does not expressly disclose a rack and pinion gear. Wang K teaches: a release button (Fig 5, release button 223) actuates a rack (Fig 5, rack 52) and pinion gear assembly (Fig 5, pinion gear assy 68) located within the grip portion (Fig 5, the rack and pinion are in the handle that is within the handle and therefore is also part of the grip portion) to allow the trolley handle assembly to extend or contract (Fig 8--9).
It would have been obvious to a person having ordinary skill in the art having the teachings of Wang as modified and Wang K before them, when the application was filed, to have the modified the suitcase of Wang to include a rack and pinion gear, as to advantageously allow the user to expand and contract the handle such that the handle can lock at the correct position and not move.
Regarding claim 11, Wang as modified does not expressly disclose a rack and pinion gear. Wang K teaches: wherein the rack (Fig 5, rack 52)  and pinion gear assembly (Fig 5, pinion gear assy 68) includes a pair of rack gear members (52, each assembly has a rack in each tube on each side of the gripping portion of handle), wherein each rack gear member includes an engaging member that contacts a portion of the release button (Fig 5, release button 223), a rack gear portion (Fig 5, rack 52)  , wherein each rack gear portion  (Fig 5, pinion gear assy 52) engages a pinion gear  (Fig 5, pinion gear assy 68) to equalize movement of the rack gear members (Column 2 lines 65-37 and Column 3, 1-3).
It would have been obvious to a person having ordinary skill in the art having the teachings of Wang as modified and Wang K before them, when the application was filed, to have the modified the suitcase of Wang to include a rack and pinion gear, as taught by Wang K, to advantageously allow the user to expand and contract the handle such that the handle can lock at the correct position and not move.
Regarding claim 13, Wang further discloses: wherein one of the extrusion assemblies is at least partially secured to the base by a plurality of mounting clips (Fig A) that are mounted to an outward facing surface of the bottom portion of the base (Fig A and 3).
Regarding claim 14, Wang discloses wherein the plurality of mounting clips (Fig A) are secured within recess along the bottom portion of the base (Fig A). 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable by Wang and Sijmons in view of Wang K in view of International Publication DE4418429 by Kazmark (Here forth “Kazmark”).
Regarding claim 12, Wang as modified does not expressly disclose a gasket around the release button. Kazmark teaches: wherein a gasket (grommet 29 behaves as a seal gasket) is positioned button (Fig 3, the gasket 29 goes around the perimeter of release button 28).
It would have been obvious to a person having ordinary skill in the art having the teachings of Wang as modified and Wang K before them, when the application was filed, to have the modified the suitcase of Wang to include a rack and pinion gear, as taught by Wang K, to advantageously allow the user to expand and contract the handle such that the handle can lock at the correct position and not move.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent 8708351 issued to Kinskey (Fig 1: telescopic handle);
US Patent 5876048 issued to Lee (Fig 1: Telescopic handle);
US Patent 5829558 issued to Cheng (Fig 1: telescopic handle mounts);
US Patent 5797617 issued to Lin (Fig 1: telescopic handle mounts).                                                                                                     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA KAVINI TAMIL whose telephone number is (571)272-6655. The examiner can normally be reached Mon-Wed 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached at 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA KAVINI TAMIL/Examiner, Art Unit 3733 

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733